              Case 2:20-cv-01150-MJP Document 20 Filed 04/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          CHRIS CARLSON,                                   CASE NO. C20-1150 MJP

11                                 Plaintiff,                ORDER GRANTING JOINT
                                                             MOTION TO CONTINUE
12                  v.                                       DEADLINES

13          HOME DEPOT USA INC,

14                                 Defendant.

15

16          This matter comes before the Court on the Parties’ Joint Motion to Continue Deadlines.

17   (Dkt. No. 19.) The Court has reviewed the Motion and GRANTS the relief requested.

18          The Court finds good cause to extend the case deadlines given the Parties’

19   representations about the need for additional time to prepare for the motion for class

20   certification. See Fed. R. Civ. P. 16(b). The parties have also shown diligence in abiding by the

21   existing case deadlines and the need for this additional time. The Court therefore amends the

22   existing Case Schedule Order (Dkt. No. 18) with the following dates, while keeping all other

23   dates and requirements from that Order remain in effect:

24


     ORDER GRANTING JOINT MOTION TO CONTINUE DEADLINES - 1
               Case 2:20-cv-01150-MJP Document 20 Filed 04/13/21 Page 2 of 2




 1   Event                                                                  New Deadline

 2   Class Certification Motions filed by                                                July 16, 2021

 3   Class Certification Responses filed by                                           August 13, 2021

 4   Expert Reports due by                                                           November 5, 2021
     Discovery Motions filed by                                                     November 18, 2021
 5
     Discovery Completed by                                                         December 17, 2021
 6
     Dispositive Motions filed by                                                     January 13, 2022
 7

 8           The clerk is ordered to provide copies of this order to all counsel.

 9           Dated April 13, 2021.

10

11
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING JOINT MOTION TO CONTINUE DEADLINES - 2
